Citation Nr: 1815615	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a staph infection of the hands.

2.  Entitlement to service connection for residuals of a fever, to include memory loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a back disability, claimed as the result of bowel resection conducted at a VA facility in March 2007.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disorder, claimed as the result of bowel resection conducted at a VA facility in March 2007.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for a bilateral arm disability, claimed as the result of bowel resection conducted at a VA facility in March 2007.

8.  Entitlement to special monthly compensation based on the need for aid and attendance of another person.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to January 1976, and from December 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.

The Board notes that since the issuance of a March 2014 supplemental statement of the case (SSOC), additional VA treatment records have been added to the Veteran's claims file.  However, these records are either cumulative or not relevant to the issues on appeal.  Thus, the Board has concluded that it may proceed with appellate consideration of these issues without prejudice to the Veteran.  See 38 C.F.R. § 19.31 (2017).

In his substantive appeal, the Veteran requested a hearing before the Board.  A June 2016 letter advised him that he had been scheduled for a hearing in August 2016.  The record reflects that he did not appear for his scheduled hearing, and there has been no request to reschedule or demonstration of good cause for his failure to appear.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The record reflects that the Veteran was most recently represented by Disabled American Veterans; however, in May 2017, he indicated in writing that he no longer wished to be represented by that organization.

The issues of entitlement to compensation under 38 U.S.C. § 1151 for a back disability, upper extremity disability, and psychiatric disorder as the residuals of surgery performed by VA; as well as the claim for special monthly compensation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A staph infection of the hands was not manifest in service, and there is no medical evidence showing residuals of a staph infection.

2.  Illness characterized by fever was not manifest in service, and there is no medical evidence showing residuals of fever.

3.  Service connection for low back and bilateral knee disabilities was denied in a December 1976 rating decision.  A March 1995 rating decision declined to reopen these claims.  A November 1997 rating decision declined to reopen the knee claim.  The Veteran did not appeal any of these decisions.  

4.  The evidence added to the record since the March 1995 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability, and does not raise a reasonable possibility of substantiating the claim.

5.  The evidence added to the record since the November 1997 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Staph infection residuals were not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  Fever residuals were not incurred in or aggravated by service. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

3.  The December 1976, March 1995, and November 1997 rating decisions are final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 3.160(d), 20.1103 (2017).

4.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a low back disability and bilateral knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Letters dated in December 2011 and March 2012 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  

While the Veteran was not provided with relevant VA examinations with regard to the claims of entitlement to service connection for residuals of a staph infection or fever, the Board finds that examinations are not necessary.  The record contains adequate information to fairly address the question of whether there is competent medical evidence reflective of current staph infection and fever residuals.  As such, examinations are not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With respect to the Veteran's petition to reopen claims of entitlement to service connection for back and bilateral knee disabilities, the Board notes that until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.



Analysis

Service Connection

The Veteran seeks service connection for residuals of a staph infection and of a high fever.  He has stated that during basic training, he was assigned to the mess, where he wore rubber gloves for several hours.  He indicates that upon removing the gloves, his hands were infected.  He indicates that he was seen by a corpsman, and that he woke up several days later, having lost his memory.   

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a staph infection of the hands or a high fever.  On separation physical examination in January 1976, the Veteran denied loss of memory or amnesia.  Examination revealed scars on the left thumb and right elbow, with no mention of the hands.  The Veteran was neurologically and psychiatrically normal.  

VA treatment records are negative for any skin condition of the hands or residuals of fever.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed staph infection or fever residuals.  In this regard, there is no indication of chronic disability during service, in the years following service, or currently.  Moreover, there has been no medical diagnosis rendered that suggest any residuals of either staph infection or fever.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention with regard to these claims; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent evidence of record diagnosing any residuals of staph infection or fever.  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has residuals of staph infection or fever, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to whether there are currently existing disabilities characterized by residuals of staph infection or fever, and whether such are linked to active duty because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of staph infection and fever, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Petition to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for back and knee conditions was denied in a December 1976 rating decision.  The RO determined that these claimed disabilities were residuals of injuries prior to enlistment, and that there was no demonstration of worsening of these conditions at separation.    

The evidence of record at the time of the December 1976  rating decision included service treatment records, which show that the Veteran reported a knee injury during enlistment examination in March 1972.  He indicated that he tore ligaments but that it was not giving him any problem.  In June 1972, the Veteran complained of back and right knee pain.  On orthopedic consultation in July 1972, the Veteran reported that he had been thrown back over tires two years previously, injuring his back.  He indicated that since then, he experienced intermittent low back pain.  An additional July 1972 treatment record reflects the Veteran's report of being injured in September 1970 when an exploding tire threw him about 10 feet.  

In August 1972, the Veteran reported having undergone surgery on his knee with an inability to perform strenuous work.  

On medical evaluation in September 1972, the examiner noted painful joints, lameness, and trick bilateral knees reported by the Veteran referred to laxity of the medial collateral ligament on the right, from an old previous injury, as well as chondromalacia on the left.  Following examination, the impression was low back pain, etiology not determined.  The physician indicated that the back pain could easily be explained on a chronic recurrent lumbar strain pattern, but that that he could also have a psychologic conversion reaction.  

In March 1973, mechanical back pain was assessed.  On orthopedic consultation in June 1973, the provider provided an impression of chondromalacia patellae of the knees and postural low back pain.  

On separation examination in January 1976, the Veteran endorsed deformity, lameness, recurrent back pain, and trick or locked knee.  The examiner noted that the Veteran had knee pain from participating in sports and that low back pain existed prior to service.  Examination revealed normal spine and musculoskeletal system.  The examiner concluded that the Veteran was qualified for worldwide duty, separation, or reenlistment.  

The record also contained the report of an October 1976 VA examination.  The examiner provided diagnoses of low back syndrome and residuals of knee strain.  

In support of his petition to reopen in February 1995, the Veteran submitted no evidence.  In support of his June 1997 petition to reopen, records were obtained from a private provider; however, these records are not relevant to the claims of entitlement to service connection for back and knee disabilities.  

Evidence added to the record since the most recent denial of the Veteran's claims includes VA treatment records.  These records do not address the etiology of the Veteran's claimed back and knee disabilities.  The report of a September 2012 VA examination includes an opinion by the examiner that the spine and knee disabilities were not aggravated beyond normal progression by service.  

As discussed, service connection was denied for the claimed back and knee disabilities because the RO concluded that these disabilities preexisted service and were not aggravated by service.  Since the November 1997 rating decision, the medical evidence added to the record does not include any demonstrating aggravation of these claimed disabilities during service.  Moreover, statements by the Veteran alleging aggravation during service were addressed by the RO in its initial adjudication of the claims, and are cumulative.  Thus, the evidence added to the record is not new and material for the purpose of reopening the Veteran's claims.  

In consideration of the foregoing, the Board finds that the critical defects existing at the time of the previous rating decisions have not been addressed by new evidence, much less cured, and thus the claims of entitlement to service connection for low back and knee disabilities may not be reopened.  


ORDER

Entitlement to service connection for residuals of a staph infection of the hands is denied.

Entitlement to service connection for residuals of a fever is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a low back disability is denied.

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for a bilateral knee disability is denied.



REMAND

The Veteran maintains that he has low back and upper extremity disabilities, as well as a psychiatric disorder, that are residuals of surgery conducted in March 2007 at a VA facility.  In June 2011, he stated that he had unforeseen complications from bowel resection surgery at the Muskogee VA Medical Center.  He described post-surgical incidents that led to his claimed disabilities.

The record contains the report of the March 2007 surgery, and a pre-surgical consultation.  Notably, the records pertaining to the Veteran's post-surgical hospitalization are not in the claims file.  The Board acknowledges that a medical examination was conducted in May 2012, but review of the examiner's report does not clearly indicate whether he reviewed records of the Veteran's hospitalization.  Absent these records, the Board is unable to reach an informed conclusion regarding these claims.  Moreover, it is unclear whether the examiner's conclusions might be impacted by review of these records.  The outstanding records should be obtained, and the May 2012 examiner should be asked to clarify his opinions on the basis of review of those records.

The Board notes that further development and adjudication of the claim for compensation under § 1151 may provide evidence in support of the claim for special monthly compensation.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the Veteran's hospitalization at the Muskogee VA Medical Center in March 2007 for colon resection.  

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C. §5103A(b)(2) (2012); 38 C.F.R. § 3.159(e)(1) (2017).

2.  Following completion of the above development, forward the claims file to a VA clinician who has not participated in the Veteran's treatment for review and an opinion as outlined below. 

If it is determined that an examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the clinician should provide an opinion regarding whether there is additional disability, to include but not limited to a back disability, a bilateral upper extremity disability, and a psychiatric disorder, resulting from surgery performed by VA in March 2007.  If additional disability resulting from VA surgery in March 2007 is identified, the clinician should offer an opinion as to whether such additional disability was proximately caused by:

a. carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 

b. an event that was not reasonably foreseeable.

The underlying reasons for all opinions expressed must be included in the opinion.  If the clinician is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Upon completion of the action above, review the clinician's report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claims remaining on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.



	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


